


110 HR 5850 IH: An Act authorizing associations of

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5850
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Miller of Florida
			 (for himself, Mr. Boyd of Florida, and
			 Mr. Bonner) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Act entitled An Act authorizing associations of producers of aquatic
		  products to include persons engaged in the fishery
		  industry as charter boats or recreational fishermen, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Charter and Recreational Fishing
			 Collective Marketing Act of 2008.
		2.Charter boats and
			 recreational fishermen
			(a)In
			 generalThe Act entitled
			 An Act authorizing associations of
			 producers of aquatic products, approved June 25, 1934 (15
			 U.S.C. 521), is amended—
				(1)in the second
			 undesignated paragraph, by inserting and recreational after
			 includes all commercial; and
				(2)by inserting after
			 the first undesignated paragraph the following:
					
						Persons
				engaged in the fishery industry, as charter boat or recreational fishermen
				catching aquatic products, may act together in associations, corporate or
				otherwise, with or without capital stock, in collectively catching, producing,
				and marketing such aquatic products, including implementing a vessel capacity
				reduction program, improving the operational and economic efficiency of a
				fishery, undertaking research, and improving the conservation and management of
				a fishery
				resource.
						.
				(b)ConstructionNothing
			 in this section or the amendments made by this section shall be construed to
			 diminish or supersede any authority or provision of the Magnuson-Sevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).
			
